DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	As to Claim 4, line 2, “from all existing wastes apart from radioactive waste” should be amended to something such as “organic-containing wastes” or “wastes that contain organic or carbon compounds” because although there are inorganic compounds that may be processed in the waste, this process is designed to make synthesis gas, which requires carbon and hydrogen components and although some inorganic compounds may contain these elements, the process described may not generate such by-products without some organic components. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 1, “may comprise mineral fillers and/or potential” are both indefinite. 

	Claim 1, line 4, “the waste” should be changed to “carbon-containing waste”.

	Claim 1, line 6 “said bath” should be amended to “said molten glass bath”.

	Claim 1, line 7, “the carbon-containing compound” should be amended to “the carbon containing waste”.

	Claim 1, line 8, “said waste” should be amended to “said carbon-containing waste”.

	Claim 1, line 12 “said gases” should be “said hot synthesis gases”.

	Claim 1, line 13 “said gases” should be “said hot synthesis gases”.

	As to Claim 2, lines 4, “said gases” should be amended to “said hot synthesis gases”.

	As to Claim 3, lines 9 and 10, “the synthesis gases” should be amended to “said hot synthesis gases”.

	As to Claim 4, line 2, “the waste” should be amended to “said carbon-containing waste”.

	As to Claim 7, line 4, “the waste” should be amended to “said carbon-containing waste”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 5, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colwell (US Pat.: 4632690) and evidenced by Bar-Cohen, Avram “Encyclopedia” and in view of Marte (US Pat.: 6139755) and in view of Guerrero (US Pat.: 7225643) and evidenced by Liu (CN 113322362) and in view of Anderson (US Pat.: 4017273) and in view of Tsantrizos (US Pat.: 9139785).
	Coldwell describes a waste removal method (title) using combustion (abstract).  The process Involves breaking down the waste by adding it to melted glass (col. 1, line 66, col. 2, lines 4, 5).  Colwell explains that the heat required to melt glass ranges from 2370 to 2923 degrees F (col. 2, line 60), which falls within the claimed range. Colwell explains that most toxic organic chemicals are completely destroyed at 1832 degrees F (col. 1, lines 46-48).  As to their specific process, Colwell explains that a container of hazardous waste is filled with molten glass and then heated (col. 8, lines 37-42).  Nozzles are used to feed air into the chamber during combustion (col. 7, lines 27-30). The air of Colwell can be considered an oxidizer.  
As to the oxidant being fed under pressure, Nozzles are known to apply pressure to the fluid fed through them.  See Bar-Cohen “Encyclopedia”.  This reference explains that flow nozzles create a pressure difference across the nozzle (see section 11.3.1.4, para. 1, pg. 251).  Therefore the air nozzle of Coldwell applies a pressure to the compound fed through it. 
As to the hose feature, Coldwell does not specifically state that the nozzle used to feed air is attached to a hose.  
As to the hose feature, Marte teaches an oxidation treatment means (title) combined with a nozzle system (abstract) used to deliver that oxidant to the waste (col. 2, lines 36-40).  The oxidant is stored in a O2-containing gas (50) and then fed via pipes 51, 51’ and 51” by means of gas nozzles (col. 4, lines 38-41).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the oxidant-feeding nozzle of Coldwell with a hose/pipe delivery-means, as taught by Marte because pipes attached to nozzles are known for use to delivery oxidant to a waste treatment method.
Coldwell does not teach that the air nozzle is immersed in the molten glass bath.
As to the immersion feature, Guerrero describes a gas bubbler device to provide enhanced recirculation of molten glass within a glass melting apparatus (abstract).  Guerrero explains in their invention that the sparger (24a) through which air is released so that the resultant forms bubbles is submerged (see Fig. 2 and 1 and col. 3, lines 49-50 that describes the submerged bubbler tube).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to submerge the bubbler of Colwell because Guerrero explains that gas bubblers enhance recirculation of molten glass in a glass melt. 
As to the molar ratio of oxygen to the carbon-containing compound, Liu teaches that the molar ratio of carbon to oxygen for combustion is about 1 (see paragraph starting with “the volatile component”).
The references do not disclose injection of the oxidant in an amount below the molar amount of oxidant to a carbon-containing compound.
As to the concentration of oxygen/oxidant injected in ratio to the carbon-containing compound being below a molar ratio and the formation of hot syngas, Anderson teaches a process for the disposal of refuse while simultaneously producing useful gaseous products (abstract).  The process involves feeding oxygen-containing gas to the furnace with the refuse to produce char, oils and gas containing CO and H2 (abstract). CO and H2 are the components of synthesis gas.  
In the background, Anderson explains that pyrolysis of wastes in air to make CO and H2 is known (col. 1, lines 45-50).  When citing to US Pat.: 3729298, Anderson explains that it was discovered that the weight ratio of oxygen to refuse can be lowered (col. 2, lines 12-19) and that this has various benefits (col. 2, lines 20-22).
Specifically, Anderson explains that it saved on cost (col. 2, lines 20-22), that it produces more combustible constituents, such as CO and H2 (col. 2, lines 30-32) and it can be burned completely (col. 2, lines 37-38). Further, it can aid in the partial removal of char from a furnace (col. 2, lines 42-43).  
As to the specific ratio range, Anderson teaches adding the oxygen in an amount of 0.09:1 to 0.22:1 to the char (col. 4, lines 5-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the oxidant in a range of 0.09 to 0.22 to 1 of the char, as taught by Anderson, which is sub-stoichiometric, as explain by Liu for use in the combustion of waste materials in Colwell, Car-Cohen, Marte and Guerrero because this ratio of oxidant to combustible waste is known to produce desirable products (CO and H2), while saving money and destroying the waste.
	As to the formation of synthesis gas, Anderson explains in the background that disposal of wastes, especially organic matter, in the presence of air is known to produce CO and H2 (col. 1, lines 45-50).  This is syngas.
	Colwell explains that at temperatures of 1832 degrees F, organic materials are completely destroyed and since their waste is heated well above that (2370-2923 degrees C),
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the process of Colwell will produce syngas, as taught by Anderson because the combustion of wastes in the presence of an oxidant is known to produce exhaust comprising CO and H2 (syngas composition) at such high temperatures. 
	The process of Colwell is used to incinerate organic and inorganic wastes (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that pyrolysis of the organic waste of Colwell forms CO and H2, as taught by Anderson because Colwell combusts their waste at a temperature range of 2370-2923 degrees F and this is well above the temperature range for completely combustion of organics, as explained by Colwell.
As to the heat exchange feature, Colwell teaches heat recovery (col. 3, lines 1-5), but does not teach heat exchange between a heat transfer fluid and the hot synthesis gas.
	As to the air being injected sequentially into said gases (syngas) to cause self-ignition of the mixture of said gases (syngas) and air, Tsantrizos describes a method of processing wastes using a gasification chamber that converts the waste to synthesis gas (abstract).  Tsantrizos explains that their system is an auto-gasification system (col. 6, line 22, 57-58) which burns the produced synthesis gas in a way so that it produces enough energy to preheat process air and the reactor walls and thus to gasify the waste into more synthesis gas (col. 6, lines 52-57).  This auto-gasification system is controlled by assessing the temperature and oxygen content in the exhaust and adjusting those levels so that the amount of synthesis gas produced maintains above a certain level (col. 8, lines 32-38).  Therefore, although Tsantrizos does not specifically disclose that air is being injected sequentially into the gases (syngas), since Tsantrizos explains that there is continuous combustion of the waste using syngas and that oxygen is adjusted to condition the amount of syngas present, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that since combustion requires oxygen that there is a continuous injection of oxygen to facilitate the process.
	Tsantrizos explains that auto-gasification systems recovers energy contained in organic waste and uses it as a source of fuel for the process, rendering it almost independent of external energy sources (col. 6, lines 20-25).
	Furthermore, as to auto-gasification, this is considered equivalent to self-ignition of Claim 1.
	As to causing auto-gasification, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust conditions of the reactor to produce auto-gasification, as taught by Tsantrizos for use with the process of Colwell, Marte, Guerrero, evidenced by Liu and Anderson because this method recovers energy from waste and limits the need for external energy usage.
	As to the heat exchange between a heat transfer fluid and the hot synthesis gas, Anderson explains that the combustion exhaust gases (which contains CO and H2, col. 10, line 57) heat up the walls of the process air passages, which act as heat exchangers and heat up process air (col. 10, lines 58-67). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform heat exchange between the hot synthesis gas and the process air in the walls, which functions as a heat-transfer fluid, as taught by Tsantrizos for use with the process of combusting wastes in Colwell, evidenced by Bar-Cohen, Marte, Guerrero, evidenced by Liu and Anderson because this is a known means to recover heat generated by the combustion of waste.
As to the air increasing the degree of combustion, Anderson teaches a ratio of oxygen to carbon-containing material combusted (see above).  Tsantrizos explains that the combustion operating temperature is maintained at about 700-870 degrees C (col. 9, lines 1-3). This is below 1050 degrees C, as required by the claim.  As a result, since the temperature is below 1050 degrees C, it would similarly limit formation of NOx gases, as required by Claim 1. 
	The references, such as Coldwell, describe use of multiple air injectors (see Fig. 1A, 17). Although the references do not specifically state that the more air is injected the higher the temperature, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that since air continuously fed to the system for the purposes of combustion, that the continuous feed of air will increase the combustion temperature to the final operating temperature range described.

	As to Claim 4, Colwell teaches that their method is used to treat organic an inorganic gaseous, liquid and solid wastes (abstract).  In the background, Colwell explains that these wastes are those found in landfills (col. 1, lines 16-18).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention this can be considered “all wastes” but would not include radioactive wastes. 

	As to Claim 5, Colwell teaches that the oxidant is air (see above and col. 4, line 32).  Although Colwell does not specifically state that the oxidant composition consists of only pure air, oxygen or mixtures of the two, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that ambient air consists of oxygen.  Nonetheless, Marte explains that pure oxygen and/or a mixture or pure oxygen and air is known to be used in oxidizing refuse (see Claims 4 and 23).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ pure oxygen and/or a mixture of pure oxygen and air, as taught by Marte for use in the waste reducing combustion process of Coldwell because Marte explains that this is a known alternative oxidizer that produces the same desirable result of combusting wastes into gaseous products. 
	As to the pressurized injection, Marte explains that the nozzles used to inject the oxidant into the refuse is from 5-12 bars (claim 9).
	It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ nozzles that employ a pressure of 5-12 bar, as taught by Marte for use the air applied to waste combustion in Colwell because this amount of pressure employed in feeding the oxidant to waste to be combusted is known to be an effective amount of pressure in the oxidation of these wastes. 

	As to Claim 6, Colwell teaches that these wastes that are heated are known to be solidified after treatment (col. 1, lines 65-66).  

As to Claim 7, the features described in Colwell are re-iterated here.  As to the ratio, Anderson teaches adding the oxygen in an amount of 0.09:1 to 0.22:1 to the char (col. 4, lines 5-8).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
Allowable Subject Matter
Claims 2, 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
As to Claim 2, Tsantrizos (US Pat.: 9139785).  Tsantrizos teaches heating the produced H2 and CO in a secondary gasification chamber to reduce the tars (col. 6, lines 42-47).  Tsantrizos does not disclose heating the produced gases up to 1200-1500 degrees C for 2 seconds or greater to reduce dioxins or furans however.

As to Claim 3, Tsantrizos teaches that the crude synthesis gas is cooled by quenching from 800 degrees C to about 80 degrees C (col. 9, lines 37-40).  The produce is then scrubbed (col. 9, lines 45-47).  The product is not then reheated and then cooled however.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 17, 2022